DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cliff Crawford on 07/15/20222.
Claims are amended as follows:

1.	(Currently Amended) A base station provided around a road, the base station comprising:
	a receiver configured to receive a first communication signal broadcasted from a mobile station installed on a vehicle;
	a controller configured to calculate antenna weight forming a beam to the mobile station based on the received first communication signal; and
	a transmitter configured to transmit a second communication signal to the mobile station by a transmission beamforming, by using the calculated antenna weight, wherein

predetermined vehicle information indicating that a type of the vehicle is a predetermined type is included in the first communication signal to indicate a characteristic of the vehicle,
the transmitter is configured to operate in either a first transmission mode transmitting the second communication signal by non-directivity or fixed transmission directivity or a second transmission mode transmitting the second communication signal by the transmission beamforming,
the controller is configured to switch from the first transmission mode to the second transmission mode, when the receiver is configured to receive the first communication signal including the predetermined vehicle information, and
the controller is configured to switch from the second transmission mode to the first transmission mode, when the receiver is configured to receive a plurality of the first communication signal including the predetermined vehicle information from a plurality of the mobile stations corresponding to a plurality of the vehicles and a number of the plurality of the mobile stations is equal to or more than a threshold value.

2.	(Original) The base station according to claim 1, wherein
	the second communication signal includes a broadcast address as a destination address.

3.	(Canceled)

4.	(Original) The base station according to claim[[ 3]] 1, wherein
	the predetermined type is a bus.

5.	(Currently Amended) The base station according to claim 1, wherein
	the predetermined vehicle information indicates that a state of the vehicle is a predetermined state and is included in the first communication signal to indicate[[ the]] an emergency state of the vehicle.

6.	(Original) The base station according to claim 5, wherein
	the predetermined state is a state in emergency travelling.

7-8.	(Canceled) 

9.  	(Currently Amended) The base station according to claim 1, wherein


the controller is configured to apply the transmission beamforming to a part of the mobile stations out of the plurality of mobile stations based on information included in the plurality of the first communication signal

10.  (Currently Amended) 
	A base station provided around a road, the base station comprising:
	a receiver configured to receive a first communication signal broadcasted from a mobile station installed on a vehicle;
	a controller configured to calculate antenna weight forming a beam to the mobile station based on the received first communication signal; and
	a transmitter configured to transmit a second communication signal to the mobile station by a transmission beamforming, by using the calculated antenna weight, wherein
the controller is configured to adapt the transmission beamforming to the mobile station, based on information included in the first communication signal, the information indicating a characteristic of the vehicle or an emergency state of the vehicle,
the mobile station is included in a plurality of mobile stations,
the receiver is configured to receive a plurality of first communication signals broadcasted from the plurality of mobile stations corresponding to a plurality of vehicles,
the controller is configured to apply the transmission beamforming to a part of the mobile stations out of the plurality of mobile stations based on information included in the plurality of first communication signals, and
	the controller is configured to adapt the transmission beamforming to the mobile station installed on a towing vehicle, when the controller is configured to determine that the towing vehicle and one or more towed vehicles towed by the towing vehicle are included in the plurality of vehicles based on the information included in the plurality of first communication signals.

11.  (Currently Amended) A control method of a base station provided around a road, the method comprising:
	
	, predetermined vehicle information indicating that a type of the vehicle is a predetermined type being included in the first communication signal to indicate a characteristic of the vehicle;[[ and]]
, the second communication signal being transmitted by non-directivity or fixed transmission directivity in a first transmission mode or by the transmission beamforming in a second transmission mode,

switching from the first transmission mode to the second transmission mode, when the first communication signal including the predetermined vehicle information is received, and
switching from the second transmission mode to the first transmission mode, when a plurality of the first communication signal including the predetermined vehicle information from a plurality of the mobile stations corresponding to a plurality of the vehicles is received and a number of the plurality of the mobile stations is equal to or more than a threshold value.

12.  (Currently Amended) The base station according to claim 1, wherein
	
	
	the controller is configured to apply the transmission beamforming to a part of the mobile stations out of the plurality of mobile stations based on information included in the plurality of the first communication signal
	the predetermined vehicle information indicates whether .

Allowable Subject Matter
Claims 1-6 and 9-12 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1, 10 and 11  are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claim 1:
The closest prior art, Li et al. (US 20190327618, hereinafter “Li”) teaches:
 “A base station (network device 101; Fig. 1) provided around a road (Fig. 13 shows base station is located around a road), the base station comprising: a receiver (Fig. 23; 2312) configured to receive a first communication signal (received signals from the terminal, in step 1210; Fig. 12 and step 1510; Fig. 15 and Fig. 18) broadcasted from a mobile station installed on a vehicle (the network device 101 may receive the data from a terminal device via a cellular communication interface (e.g., Uu interface). The terminal device may be, for example, a UE with V2X application. For example, a vehicle UE may want to transmit V2X data to the network device 101, Para. [0102]-[0106], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0141] for clarification); a controller (Fig. 23; 2311) configured to calculate antenna weight forming a beam to the mobile station based on the received first communication signal (the network device 101 may determine or update the set of beamforming configurations based on a signal from a terminal device. The signal may be a channel state information (CSI) feedback or a reference signal. For example, beamforming weights or precoders for a geo-location may be derived from CSI feedback reported by UEs which may support V2X in the same zone/area, Fig. 18, Paras. [0138]-[0145]); and a transmitter (Fig. 23; 2312) configured to transmit a second communication signal to the mobile station by a transmission beamforming, by using the calculated antenna weight ( At block 1230, the network device 101 transmits the data towards the target area with beamforming. That is to say, the transmission and the beamforming target an interested area rather than a specific terminal device. In one embodiment, the network device 101 may transmit the data towards the target area via a cellular communication interface, e.g., a Uu interface, Para. [0107]-[0110], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0145] for clarification).”
However, The closest prior art, Li , does not teach or suggest the following novel features:
 	“the base station comprising wherein predetermined vehicle information indicating that a type of the vehicle is a predetermined type is included in the first communication signal to indicate a characteristic of the vehicle, the transmitter is configured to operate in either a first transmission mode transmitting the second communication signal by non-directivity or fixed transmission directivity or a second transmission mode transmitting the second communication signal by the transmission beamforming, the controller is configured to switch from the first transmission mode to the second transmission mode, when the receiver is configured to receive the first communication signal including the predetermined vehicle information, and
the controller is configured to switch from the second transmission mode to the first transmission mode, when the receiver is configured to receive a plurality of the first communication signal including the predetermined vehicle information from a plurality of the mobile stations corresponding to a plurality of the vehicles and a number of the plurality of the mobile stations is equal to or more than a threshold value”, in combination with all the recited limitations of the claim 1.
 	Dependent Claims 2-6 and 9 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 10:
The closest prior art, Li et al. (US 20190327618, hereinafter “Li”) teaches:
 “A base station (network device 101; Fig. 1) provided around a road (Fig. 13 shows base station is located around a road), the base station comprising: a receiver (Fig. 23; 2312) configured to receive a first communication signal (received signals from the terminal, in step 1210; Fig. 12 and step 1510; Fig. 15 and Fig. 18) broadcasted from a mobile station installed on a vehicle (the network device 101 may receive the data from a terminal device via a cellular communication interface (e.g., Uu interface). The terminal device may be, for example, a UE with V2X application. For example, a vehicle UE may want to transmit V2X data to the network device 101, Para. [0102]-[0106], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0141] for clarification); a controller (Fig. 23; 2311) configured to calculate antenna weight forming a beam to the mobile station based on the received first communication signal (the network device 101 may determine or update the set of beamforming configurations based on a signal from a terminal device. The signal may be a channel state information (CSI) feedback or a reference signal. For example, beamforming weights or precoders for a geo-location may be derived from CSI feedback reported by UEs which may support V2X in the same zone/area, Fig. 18, Paras. [0138]-[0145]); and a transmitter (Fig. 23; 2312) configured to transmit a second communication signal to the mobile station by a transmission beamforming, by using the calculated antenna weight ( At block 1230, the network device 101 transmits the data towards the target area with beamforming. That is to say, the transmission and the beamforming target an interested area rather than a specific terminal device. In one embodiment, the network device 101 may transmit the data towards the target area via a cellular communication interface, e.g., a Uu interface, Para. [0107]-[0110], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0145] for clarification).”
However, The closest prior art, Li , does not teach or suggest the following novel features:
 	“the base station comprising wherein the controller is configured to adapt the transmission beamforming to the mobile station, based on information included in the first communication signal, the information indicating a characteristic of the vehicle or an emergency state of the vehicle, the mobile station is included in a plurality of mobile stations, the receiver is configured to receive a plurality of first communication signals broadcasted from the plurality of mobile stations corresponding to a plurality of vehicles,
the controller is configured to apply the transmission beamforming to a part of the mobile stations out of the plurality of mobile stations based on information included in the plurality of first communication signals, and the controller is configured to adapt the transmission beamforming to the mobile station installed on a towing vehicle, when the controller is configured to determine that the towing vehicle and one or more towed vehicles towed by the towing vehicle are included in the plurality of vehicles based on the information included in the plurality of first communication signals”, in combination with all the recited limitations of the claim 10.

With respect to the allowed independent claim 11:
The closest prior art, Li et al. (US 20190327618, hereinafter “Li”) teaches:
“A control method of a base station (network device 101; Fig. 1) provided around a road (Fig. 13 shows base station is located around a road), the method  comprising: receiving a first communication signal (received signals from the terminal, in step 1210; Fig. 12 and step 1510; Fig. 15 and Fig. 18) broadcasted from a mobile station installed on a vehicle (the network device 101 may receive the data from a terminal device via a cellular communication interface (e.g., Uu interface). The terminal device may be, for example, a UE with V2X application. For example, a vehicle UE may want to transmit V2X data to the network device 101, Para. [0102]-[0106], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0141] for clarification); calculating antenna weight forming a beam to the mobile station based on the received first communication signal (the network device 101 may determine or update the set of beamforming configurations based on a signal from a terminal device. The signal may be a channel state information (CSI) feedback or a reference signal. For example, beamforming weights or precoders for a geo-location may be derived from CSI feedback reported by UEs which may support V2X in the same zone/area, Fig. 18, Paras. [0138]-[0145]); and transmitting a second communication signal to the mobile station by a transmission beamforming, by using the calculated antenna weight ( At block 1230, the network device 101 transmits the data towards the target area with beamforming. That is to say, the transmission and the beamforming target an interested area rather than a specific terminal device. In one embodiment, the network device 101 may transmit the data towards the target area via a cellular communication interface, e.g., a Uu interface, Para. [0107]-[0110], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0145] for clarification).”
However, The closest prior art, Li , does not teach or suggest the following novel features:
“the method comprising predetermined vehicle information indicating that a type of the vehicle is a predetermined type being included in the first communication signal to indicate a characteristic of the vehicle, the second communication signal being transmitted by non-directivity or fixed transmission directivity in a first transmission mode or by the transmission beamforming in a second transmission mode and switching from the first transmission mode to the second transmission mode, when the first communication signal including the predetermined vehicle information is received, and switching from the second transmission mode to the first transmission mode, when a plurality of the first communication signal including the predetermined vehicle information from a plurality of the mobile stations corresponding to a plurality of the vehicles is received and a number of the plurality of the mobile stations is equal to or more than a threshold value”, in combination with all the recited limitations of the claim 11.
 	Dependent Claim 12 are allowed as those inherit the allowable subject matter from clam 11.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641